 



ASSET PURCHASE AGREEMENT

 

This ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of May 1, 2014, is
entered into by and between AmbiCom Holdings, Inc., a Nevada corporation (“ABHI”
or “Buyer”), Veloxum Corp., a Delaware corporation, (“VXM” or “Seller”) and
certain of the shareholders of the Seller set forth on the signature page hereof
(the “Shareholders”).

 

RECITALS:

 

WHEREAS, the Shareholders are the majority owners of the Seller and the Seller
is engaged in the business of developing, supporting and marketing application
software (the "Business"); and

 

WHEREAS, Buyer desires to purchase from Seller and Seller desires to sell to
Buyer, all of Seller’s assets at the price and under the specified terms and
conditions as set forth herein.

 

NOW THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants, agreements and conditions hereinafter
set forth, and intending to be legally bound hereby, the parties hereto agree as
follows:

 

Article I 

PURCHASE AND SALE OF ASSETS

 

1.1.                        Assets to be Transferred. Subject to the terms and
conditions of this Agreement, on the Closing Date (as defined herein), Seller
shall sell, transfer, convey, assign and deliver to Buyer, or its assignee, free
and clear of all liens, pledges, security interests, mortgages, claims, debts
charges, agreements or other encumbrances or restrictions on transfer of any
kind whatsoever (collectively, “Encumbrances”), and Buyer shall purchase and
accept, all of the assets of Seller, including without limitation, all
intellectual property rights or interests, including patents, patents pending,
potential patents, trademarks, trade secrets, mask rights, know-how, copyrights,
licenses, concessions and any other intellectual property of Seller and each of
its employees, any leasehold interests, leasehold improvements, furniture,
fixtures, equipment and appurtenances used in the business, customer accounts
and contracts, customer lists, prospective customer lists and information,
marketing plans and strategies, client lists, records of the business, and all
other assets, including the assets set forth on Schedule 1.1 attached hereto
(collectively, the “Assets”).

 

Article II 

PURCHASE PRICE; PAYMENT

 

2.1.            Purchase Price; Payment. As full payment for the transfer of the
Assets to Buyer as set forth in Article I above, Buyer agrees to pay Seller the
sum of Three Million Dollars (USD $3,000,000.00), payable in shares of common
stock, par value $0.008 per share (the “Common Stock”) of AmbiCom Holdings, Inc.
(the “Transaction”), such share payment to be calculated as follows: the number
of such shares of Common Stock issuable to Seller in consideration for the sale
of the Assets (the “Shares”) will be calculated based on the average closing
price of the Common Stock for the thirty (30) most recent trading days preceding
February 25, 2014, the date of the public announcement of the Transaction by
Buyer. The Shares will be issued within two (2) business days of the Closing
Date, and such Shares will be subject to a lock-up agreement to be entered into
between Buyer and Seller, substantially in the form attached hereto as Exhibit
1, on the Closing Date, such that one-half of such Shares will be subject to
transfer restrictions until the one year anniversary of the Closing Date, and
the remaining one-half of such Shares will be subject to transfer restrictions
until the two year anniversary of the Closing Date.

 



Initials __________1Initials __________

 



 

Article III 

CLOSING

 

3.1  Closing. The closing of the Transaction (the “Closing”) shall take place at
[●] Pacific Time, at the offices of Kane Kessler, P.C., located at 1350 Avenue
of the Americas, New York, NY 10019, on or before May 15, 2014, unless another
date or place is agreed to in writing by the parties. The date on which the
Closing actually occurs is herein referred to herein as the “Closing Date”.

 

3.2.            Documents to be Delivered by Seller. At the Closing, Seller
shall deliver to Buyer the following documents, in each case duly executed or
otherwise in proper form:

 

(a)    Bill of Sale. A bill of sale for all of the tangible and intangible
Assets listed on Schedule 1, substantially in the form attached hereto as
Exhibit 3 (the “Bill of Sale”);

 

(b)   Assignment and Assumption Agreement. An assignment and assumption
agreement, assigning all of Seller’s rights in any of the Assets listed on
Schedule 1.1, substantially in the form attached hereto as Exhibit 4 (the
“Assignment and Assumption Agreement”);

 

(c)    Assignment Agreement. An assignment agreement assigning any and all
intellectual property, know-how, goodwill, trade secrets, processes, methods,
research records, knowledge and other information possessed or held by the
Shareholders related to the Business in form and substance satisfactory to the
Company and the Shareholders.

 

(d)   Certified Resolutions. A certified copy of the resolutions of the
shareholders of Seller and Seller’s Board of Directors, authorizing and
approving this Agreement and the consummation of the transactions contemplated
herein;

 

(e)    Employment Agreements. employment agreements between Buyer and Kevin
Cornell in form and substance satisfactory to Kevin Cornell and the Buyer, and
between Buyer and Michael Lazar in form and substance satisfactory to Michael
Lazar and the Buyer;

 

(f)    Contract Consents. Any and all requisite consents, waivers or
authorizations from third parties required for the assumption by Buyer of the
assumed contracts shall have been obtained without any adverse effect on the
terms of such contracts;

 

(g)   Good Standing Certificate. A good standing certificate from Seller’s state
of incorporation certifying that Seller is in good standing as of a recent date;

 



Initials __________2Initials __________

 

 

(h)   Officer’s Certificate. A certificate executed by a duly authorized officer
of Seller, certifying that:

 

(i)                 the representations and warranties of Seller contained in
the Agreement are accurate, true and correct on and as of the date of the
Agreement, and shall also be accurate, true and correct on and as of the Closing
Date with the same force and effect as though made by Seller on the Closing
Date;

 

(ii)               Seller has performed and complied with all of its respective
covenants, obligations and agreements contained in the Agreement to be performed
and complied by Seller on or prior to the Closing Date;

 

(iii)             All consents and approvals required for the consummation of
the transactions contemplated by the Agreement have been obtained; and

 

(iv)             No action or proceeding by any governmental authority or other
person shall have been instituted or threatened which could enjoin, restrain or
prohibit, or could result in substantial damages in respect of, any provision of
the Agreement or the consummation of the transactions contemplated thereby.

 

(i)     Other Documents. Such additional documents, instruments or writings
reasonably required by Buyer .

 

3.3.            Documents to be Delivered by Buyer. At the Closing, Buyer shall
deliver the following documents, in each case duly executed or otherwise in
proper form:

 

(a)    Purchase Price. The Purchase Price as set forth in Section 2.1 above
within five (5) days of the calculation as therein set forth;

 

(b)   Assignment and Assumption Agreement. The Assignment and Assumption
Agreement;

 

(c)    Certified Resolutions. A certified copy of the resolutions of Buyer’s
Board of Directors authorizing and approving this Agreement and the consummation
of the transactions contemplated herein; and

 

(d)               Other Documents. Such additional documents, instruments or
writings reasonably required by the Seller and its shareholders.

 

 

Article IV 

REPRESENTATIONS AND WARRANTIES OF SELLER

AND THE SHAREHOLDERS

 

 

Seller and the Shareholders hereby represent and warrant to Buyer as of the date
hereof as follows:

 



Initials __________3Initials __________

 

 

4.1.            Organization and Standing. Seller is a corporation duly
organized, validly existing and in good standing under the laws of the State of
California, with all requisite power and authority to own the Assets and to
conduct its business as it is presently conducted. Seller is qualified to do
business and is in good standing in each jurisdiction in which it owns assets,
leases property or conducts its business. Seller has delivered to Buyer true and
complete copies of Seller’s articles of incorporation and bylaws, and all
respective amendments thereto.

 

4.2.            Authority Relative to this Agreement. The execution, delivery
and performance of this Agreement by Seller has been duly authorized by the
shareholders of Seller and Seller’s Board of Directors. No further corporate or
other action is necessary on its part to make this Agreement valid and binding
upon it and enforceable against it in accordance with its terms or to carry out
the transactions contemplated hereby.

 

4.3.            No Violations. Neither the execution nor delivery of this
Agreement or any related Transaction Document (as defined herein) by Seller and
the performance of Seller’s obligations hereunder and thereunder, nor the
purchase and sale of the Assets, will: (a) violate or result in any breach of
any provision of Seller’s articles of incorporation or bylaws; (b) violate,
conflict with or result in a violation or breach of, or constitute a default
(with or without due notice or lapse of time or both) under, or permit the
termination of, or require the consent of any other party to, or result in the
acceleration of, or entitle any party to accelerate (whether as a result of a
change in control of Seller or otherwise) any obligation under, or result in the
loss of any benefit under, any agreement to which Seller is a party, or give
rise to the creation of any Encumbrance upon any of the Assets; or (c) violate
any order, writ, judgment, injunction, decree, statute, law, rule, regulation or
ordinance of any court or governmental, quasi-governmental or regulatory
department or authority applicable to Seller or any of the Assets.

 

4.4. Title to and Condition of Assets. Seller has good and marketable title to
all of the Assets. As of the date of this Agreement, such Assets are subject to
no known claim of infringement, guaranty, judgment, execution, pledge, lien,
conditional sales agreement, security agreement, Encumbrance or charge, except
as disclosed pursuant to this Agreement (with respect to which no default
exists) and except for liens for taxes not delinquent.

 

4.5.            Compliance with Applicable Laws; Permits and Licenses. Schedule
4.5 sets forth all of the licenses, franchises, permits, consents and
authorizations necessary for the lawful use of the Assets. Except as set forth
in Schedule 4.5, Seller properly holds, and at all relevant times has held, all
material licenses, franchises, permits, consents and authorizations necessary
for the lawful use of the Assets, and the Assets have not been and, during the
relevant statute of limitations period, has not been used in violation of any
provision of any federal, state, local or foreign statute, law, ordinance, rule,
regulation, judgment, decree, order, concession, grant, franchise, permit,
consent or license or other governmental authorization or approval (“Law”)
applicable to it. Except as set forth in Schedule 4.5, Seller has not received
any notification of any failure by Seller to comply with any Law applicable to
it.

 

4.6.            Approvals and Consents. No consent, approval or authorization is
required in connection with the execution or delivery of this Agreement by
Seller for the consummation by it of the transactions contemplated hereby, or,
if required, such consent, approval or authorization shall be obtained by Seller
prior to Closing.

 



Initials __________4Initials __________

 

 

4.7.            Financial Statements. Seller has delivered to the Purchaser the
unaudited financial statements of Seller as of December 31, 2012, and as of
December 31, 2013 (the “Financial Statements”, copies of which are attached
hereto as Exhibit 6). The Financial Statements are accurate in all material
respects and have been prepared from the books and records of Seller and in
accordance with GAAP consistently applied and fairly present the financial
condition of Seller as of the date thereof and the results of the operations of
its business for the periods indicated. No compensation was paid to employees of
the Seller for the years ended December 31, 2012 and December 31, 2013, such
compensation to remain the sole obligation of Seller, and the Seller’s
outstanding liabilities, contingent or otherwise, including, without limitation,
those contained in the financial statements in Exhibit 6, shall remain the sole
obligation of Seller.

 

4.8.            Absence of Undisclosed Liabilities. As of December 31, 2013,
Seller had no liability (whether accrued, absolute, contingent or otherwise, and
whether then due or to become due) nor loss contingency, except as reflected on
the Financial Statements, which would be required to be included therein in
accordance with GAAP consistently applied, and Seller and the Shareholders have
no knowledge of any valid basis for the assertion of any such liability or loss
contingency.

 

4.9.            Absence of Certain Changes. Since December 31, 2013, Seller has
conducted its business in the usual ordinary course, and, without limiting the
generality of the foregoing, since such date, there has not been: (a) any change
or condition of any character in the Assets including, without limitation, the
financial condition, results of operations or prospects of Seller’s business
which, individually or in the aggregate, had or could reasonably be expected to
have a material adverse effect on the revenues, financial condition, results of
operations, properties, assets or prospects of the Assets (a “Material Adverse
Effect”); (b) any sale, lease, license, Encumbrance or other transfer or
disposition of the Assets; (c) any entry into or commitment to enter into any
material contract by Seller relating to the Assets or any change or amendment to
any such material contract, or any entry into any or commitment to enter into
any contract with an affiliate of Seller relating to the Assets; (d) any damage,
destruction or loss to the Assets; or (e) any failure by Seller to use its
customary best efforts to preserve Seller’s goodwill with suppliers, customers
and others with which it has business relationships and to maintain its
business, employees, licenses and operations consistent with past practices.

 

4.10.        Litigation. Except as set forth in Schedule 4.10, there is no
action, dispute, suit, litigation, hearing, inquiry, proceeding, arbitration or
investigation pending or threatened against Seller or any of its properties,
assets or rights, before any court, arbitrator or governmental authority, nor is
there any judgment, decree, injunction, rule or order of any court, arbitrator
or governmental authority outstanding against, and unsatisfied by, Seller, nor
does Seller know of any fact or condition which could reasonably be expected to
serve as a basis for the assertion of any such action, suit, inquiry, judicial
or administrative proceeding, arbitration or investigation. There is no action,
suit, proceeding or investigation by any Seller pending or that Seller intends
to initiate or is considering initiating.

 

4.11.        Assets Sufficient. The properties and assets used in the business
or otherwise comprising the Assets are, in all material respects, sufficient for
the conduct of normal and customary operations of the business as presently
conducted by Seller.

 



Initials __________5Initials __________

 

 

4.12.        Contracts. Schedule 4.12 sets forth a complete and accurate list of
all of the contracts, agreements and arrangements, whether written or oral,
formal or informal, which relate to the Assets or Seller’s business (the
“Material Contracts”). Other than as set forth in Schedule 4.12, Seller is not
in default with respect to any obligation to be performed under any Material
Contract, and to the best knowledge of Seller and the Shareholders, each other
party to a Material Contract is not in default with respect to any obligation to
be performed. Except as set forth in Schedule 4.12, no consent by, notice to or
approval from any third party is required under any Material Contract as a
result of or in connection with the execution, delivery or performance of this
Agreement and/or the Transaction Documents or the consummation of the
transactions contemplated herein and therein. All of the contracts on Schedule
4.12 are to be assumed by Buyer at Closing, provided that the requisite consents
are obtained by Seller on or prior to the Closing Date.

 

4.13.        No Brokers. No broker, agent, finder, consultant or other person
has been retained by, or has acted on behalf of, Seller (other than legal and
accounting advisors) or is entitled to be paid based upon any agreements,
arrangements or understandings made by Seller in connection with any of the
transactions contemplated by this Agreement. Seller represents that Buyer shall
not have any liability for any claim for a broker’s fee, finder’s fee,
consultant’s fee, attorney’s fee or other third party remuneration by reason of
any action of Seller except for mutually agreed third parties.

 

4.14.        Taxes.

 

(a)    Except as set forth on Schedule 4.14(a), Seller has: (i) timely filed or
caused to be filed with appropriate governmental agencies or departments all
Federal, state, local and foreign returns (the “Tax Returns”) for Taxes (as
defined herein) required to be filed by it; (ii) made available to Buyer
complete and accurate copies of such Tax Returns for the past three (3) years;
and (iii) paid or caused to be paid all Taxes (including any additions or
penalties if any) if any required to be paid by Seller in respect of the periods
for which its Tax Returns are due, and will establish an adequate accrual or
reserve for the payment of all Taxes payable in respect of the period, including
portions thereof, subsequent to the last of said periods up to and including the
Closing Date. The Tax Returns are complete and accurate in all respects, and the
calculations and deductions set forth therein have been made, in all respects,
in compliance with all applicable Tax statutes, laws, rules and regulations.

 

(b)               The term “Tax” shall include all taxes, charges, withholdings,
levies, penalties, fees, additions, interest or other assessments imposed by any
United States Federal, state or local and foreign or other taxing department or
authority on Seller (including, without limitation, as a result of being a
member of an affiliated, combined or unitary group or as a result of any
obligation arising out of an agreement to indemnify any other person), and
including, but not limited to, those related to income, gross receipts, gross
income, sales, use, excise, occupation, services, leasing, valuation, transfer,
license, customs duties or franchise.

 

4.15.        Proprietary Rights. Set forth on Schedule 4.15 is a complete and
accurate list of all patents, registered copyrights, trademarks, trade names,
trade secrets and all other intellectual property in which Seller has
proprietary rights and which relates to the business of the Seller (hereinafter
referred to as the “Proprietary Rights”) and all licenses, sublicenses or other
agreements with respect thereto. Seller owns all of the Proprietary Rights and
the use of such Proprietary Rights does not infringe upon the rights of any
other person or entity. Seller has not received any notice of a claim of such
infringement nor was any such claims the subject of any action, suit or
proceeding involving Seller. Seller and the Shareholders have no knowledge of
any infringement or improper use by any third party of the Proprietary Rights,
nor has Seller instituted any action, suit or proceeding in which an act
constituting an infringement of any of the Proprietary Rights was alleged to
have been committed by a third party.

 



Initials __________6Initials __________

 

 

4.16.        Accounts Receivable. Subject to any allowance for doubtful accounts
established in accordance with Seller’s usual business practices and reflected
in the Financial Statements, Schedule 4.17 sets forth each of Seller’s accounts
receivable relating to the Assets as of April 30, 2014 (the “Accounts
Receivable”), and Buyer acknowledges that such Accounts Receivable shall remain
the property of the Seller. Seller hereby acknowledges that any account
receivable relating to the Assets on and after May 1, 2014 shall be the
exclusinve property of the Buyer.

 

4.17.        Real Estate. Schedule 4.17 sets forth a complete and accurate list
of all real property owned (the “Owned Property”) or leased or subleased by or
on behalf of Seller (the “Real Estate Leases”), if any. Other than as set forth
on Schedule 4.17, Seller has delivered to Buyer accurate, correct and complete
copies of the Real Estate Leases, which leases are in full force and effect and
constitute valid and binding obligations of the respective parties thereto.
There have not been and there currently are not any defaults under said leases
by any party and no event has occurred which (whether with or without notice,
lapse of time, or the happening or occurrence of any other event) would
constitute a default thereunder entitling the landlord to terminate the lease.

 

4.18.        Regulatory Reports. Seller has filed all material reports,
registrations and statements, together with any amendments required to be made
with respect thereto, that it was required to file with any governmental
authority, and has paid all fees or assessments due and payable in connection
therewith.

 

4.19.        Customers of Seller. Except as set forth on Schedule 4.19, Seller
does not know of any fact, condition or event (including, without limitation,
the consummation of the transactions contemplated herein) which would adversely
affect the relationship of Seller with any existing customer.

 

4.20.        Status of Seller. Seller is, at Closing, taking the Shares for
investment and not distribution of the same. Seller is an accredited investor,
or is owned by members each of whom is an accredited investor, as such term is
defined in the Securities Act of 1933, as amended. Seller has reviewed Buyer’s
filings made with the U.S. Securities and Exchange Commission (the “SEC”),
including but not limited to, the risk factors set forth therein, and
understands that the Common Stock presents certain risks for a holder of the
same.

 

4.21.        Untrue or Misleading Statements. No representation or warranty
contained in this Article IV contains any untrue statement of a material fact or
omits to state a material fact required to be stated herein or necessary in
order to make the statements herein, in light of the circumstances under which
they are made, not misleading.

 



Initials __________7Initials __________

 

 

Article V 

REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer hereby represents and warrants to Seller as of the date hereof as follows:

 

5.1.            Organization and Standing. Buyer is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada, and has the corporate power and authority to carry on its business as it
is now being conducted.

 

5.2.            Authority Relative to this Agreement. The execution, delivery
and performance of this Agreement by Buyer have been duly authorized by Buyer’s
Board of Directors. No further corporate or other action is necessary on its
part to make this Agreement valid and binding upon it and enforceable against it
in accordance with its terms or to carry out the transactions contemplated
hereby.

 

5.3.            No Violations. The execution, delivery and performance of this
Agreement by Buyer does not and will not (a) constitute a breach or a violation
of any law, rule or regulation, agreement, indenture, deed of trust, mortgage,
loan agreement or other instrument to which Buyer is a party or by which it is
bound, or (b) constitute a violation of any order, judgment or decree to which
Buyer is a party.

 

5.4.            Approvals and Consents. No consent, approval or authorization is
required in connection with the execution or delivery of this Agreement by Buyer
or the consummation by it of the transactions contemplated hereby, or, if
required, such consent, approval or authorization will be obtained prior to
Closing.

 

5.5.            No Brokers. No broker, agent, finder, consultant or other person
has been retained by, or has acted on behalf of, Buyer (other than legal and
accounting advisors) or is entitled to be paid based upon any agreements,
arrangements or understandings made by Buyer in connection with any of the
transactions contemplated by this Agreement. Buyer represents that Seller shall
not have any liability for any claim for a broker’s fee, finder’s fee,
consultant’s fee, attorney’s fee or other third party remuneration by reason of
any action of Buyer except for mutually agreed third parties.

 

Article VI 

ADDITIONAL COVENANTS

 

The parties covenant and agree as follows:

 

Access to Information and Records. Seller shall, and shall cause its officers,
employees, agents, independent accountants and advisors to, furnish to Buyer,
its respective officers, employees, agents, independent accountants and
advisors, at reasonable times and places, all information in their possession
concerning the transactions contemplated hereby as may be reasonably requested,
and give such persons access to all of the properties, books, records, contracts
and other documents of or pertaining to the other party that such other party or
its officers, employees, agents, independent accountants or advisors shall have
in their custody. The foregoing covenant is conditioned upon the agreement by
the parties to maintain any and all such information and records obtained
hereunder as confidential, and each receiving party shall not release any such
information and records without the prior written consent of the disclosing
party.

 



Initials __________8Initials __________

 

 

6.1.            Conduct of Seller Pending the Closing. From the date hereof
until the Closing, except as otherwise approved in writing by Buyer:

 

(a)    No Changes. Seller will carry on its business diligently and in the same
manner as heretofore and will not make or institute any changes in its methods
of management, accounting or operation.

 

(b)   Maintain Organization. Seller will take such action as may be necessary to
maintain, preserve, renew and keep in favor and effect the existence, rights and
franchises of Buyer and will use its best efforts to preserve the business
organization of Seller intact, to keep available to Buyer the present officers
and employees, and to preserve for Buyer its present relationships with
suppliers and customers and others having business relationships with Seller.

 

(c)    No Breach. Seller will not do or omit any act, or permit any omission to
act, which may cause a breach of any material contract, commitment or
obligation, of Seller as of the date hereof.

 

(d)   No Material Contracts. No contract or commitment will be entered into, and
no purchase of raw materials or supplies and no sale of goods or services (real,
personal, or mixed, tangible or intangible) will be made, by or on behalf of
Seller, except contracts, commitments, purchases or sales which are approved in
advanceby the Buyer.

 

(e)    Maintenance of Property. Seller shall maintain and maximize the value of
all intellectual property, including but not limited to consummating the
necessary filings and paying the necessary maintenance fees, and shall use,
operate, maintain and repair all property of Seller in a normal business manner.

 

(f)    No Indebtedness. Seller shall not create, incur, guarantee or assume, or
agree to create, incur, guarantee or assume, any indebtedness for borrowed
money.

 

6.2.            Further Assurances. The parties hereto agree to use all
reasonable good faith efforts to take all actions and to do all things
necessary, proper or advisable to fulfill the conditions to Closing set forth in
this Agreement and to consummate the transactions contemplated hereby. In
addition, each party hereto agrees to execute reasonable supplemental or
additional documents, to execute reasonable amendments to documents delivered at
Closing, to re-execute documents delivered at Closing and to take any other
reasonable actions as are necessary or reasonably appropriate to fully carry out
and consummate the transactions contemplated herein or to correct errors or
omissions, if any, in any document delivered at Closing.

 



 



Initials __________9Initials __________

 

 

Article VII 

CONDITIONS PRECEDENT TO BUYER’S OBLIGATIONS

 

7.1.            Conditions to Obligations of Buyer to Consummate the
Transactions. The obligation of Buyer to consummate the transactions
contemplated by this Agreement shall be subject to the satisfaction of the
following conditions, unless waived in writing prior to the Closing by Buyer:

 

(a)    Seller shall have performed, in all material respects, all obligations
and complied with all covenants required by this Agreement to be performed or
complied with, in all material respects, by it prior to the Closing.

 

(b)   Each of the documents or other items to be delivered by Seller at the
Closing pursuant to Section 3.2 shall have been delivered.

 

(c)    Buyer shall have been satisfied with its due diligence of the Assets and
Seller’s business in its sole discretion.

 

(d)   Nothing having a Material Adverse Effect shall have occurred between the
date hereof and the Closing in the Assets, business, operations, financial or
other condition of Seller.

 

Article VIII 

CONDITIONS PRECEDENT TO SELLER’S OBLIGATIONS

 

8.1.            Conditions to Obligations of Seller to Consummate the
Transaction. The obligation of Seller to consummate the transactions
contemplated by this Agreement shall be subject to the satisfaction of the
following conditions, unless waived in writing prior to the Closing by Seller:

 

(a)    Buyer shall have performed, in all material respects, all obligations and
complied with all covenants required by this Agreement to be performed or
complied with, in all material respects, by it prior to the Closing.

 

(b)   Each of the documents and other items to be delivered by Buyer at the
Closing pursuant to Section 3.3 shall have been delivered.

 

Article IX 

TERMINATION

 

9.1              Right of Termination. This Agreement may be terminated without
further liability of any party at any time prior to the Closing:

 

(a)    by mutual written agreement of Buyer and Seller;

 

(b)   by either party if there has been a material breach by the other party of
its respective representations, warranties and covenants set forth in Articles
4, 5 or 6, respectively; or

 

(c)    by Buyer, if there has occurred an event constituting a Material Adverse
Effect.

 



 



Initials __________10Initials __________

 

  

 

Article X 

SURVIVAL; INDEMNIFICATION

 

10.1.        Survival. All representations, warranties, covenants and agreements
contained in this Agreement and the Transaction Documents shall be deemed to
have been relied upon by the parties hereto, and shall survive the Closing;
provided that any such representations, warranties, covenants and agreements
shall be fully effective and enforceable only for a period of two (2) years
following the Closing Date, and shall thereafter be of no further force or
effect, except that the representations and warranties set forth in Section 4.14
(Taxes) and the indemnification obligations of any party hereto in respect of
any misrepresentations or related warranties to which such party had knowledge
prior to the Closing, shall survive indefinitely. Additionally, the parties
agree that the indemnification obligations set forth in this Article X shall
survive with respect to any existing litigation and as to any claims made within
the applicable survival period until finally resolved. The representations,
warranties, covenants and agreements contained in this Agreement or in any
certificate, schedule, document or other writing delivered by or on behalf of
any party pursuant hereto shall not be affected by any investigation,
verification, examination or knowledge acquired or capable of being acquired by
any other party hereto or by any person acting on behalf of any such other
party.

 

10.2.        Indemnification.

 

(a)    By Seller and the Shareholders. From and after the Closing Date, Seller
and the Shareholders agree to indemnify, defend and hold harmless Buyer and its
respective directors, officers, employees, owners, agents and affiliates and
their successors and assigns or heirs and personal representatives, as the case
may be (each a “Buyer Indemnified Party”) from and against, and to promptly pay
to or reimburse a Buyer Indemnified Party for, any and all losses, damages and
expenses (including, without limitation, reasonable attorneys’ and other
advisors’ fees and expenses), suits, actions, claims, deficiencies, liabilities
or obligations (collectively, the “Losses”) sustained by such Buyer Indemnified
Party relating to, caused by or resulting from: (i) any misrepresentation,
breach of warranty, or failure to fulfill or satisfy any covenant or agreement
made by Seller and the Shareholders; and (ii) the Assets, operations and
business of Seller through the Closing Date.

 

(b)   By Buyer. From and after the Closing Date, Buyer agrees to indemnify,
defend and hold harmless Seller and its directors, officers, employees, owners,
agents and affiliates and their successors and assigns or heirs and personal
representatives, as the case may be (each, a “Seller Indemnified Party”) from
and against, and to promptly pay to or reimburse a Seller Indemnified Party for,
any and all Losses sustained by such Seller Indemnified Party relating to,
caused by or resulting from: (i) any misrepresentation, breach of warranty, or
failure to fulfill or satisfy any covenant or agreement made by Buyer contained
herein or in any of the Related Documents; and (ii) the operation of the Assets
and the business solely by Buyer after the Closing Date.

 

10.3.        Indemnification Procedure for Third Party Claims Against
Indemnified Parties.

 

(a)    Notice. With respect to any matter for which indemnification is claimed
pursuant to Section 10.2, Buyer Indemnified Party will notify Seller in writing
promptly after becoming aware of such matter. With respect to any matter for
which indemnification is claimed pursuant to Section 10.3, the Seller
Indemnified Party will notify Buyer in writing promptly after becoming aware of
such matter. A failure or delay to promptly notify an indemnifying party of a
claim will only relieve such indemnifying part of its obligations pursuant to
this Article X to the extent, if at all, that such party is prejudiced by reason
of such failure or delay.

 



Initials __________11Initials __________

 

 

(b)   Defense of Claim. Promptly after receipt of any notice pursuant to Section
10.3(a), the indemnifying party shall defend, contest, settle, compromise or
otherwise protect the indemnified party against any such claim for Losses at its
own cost and expense. Each indemnified party will have the right, but not the
obligation, to participate, at its own expense, in the defense by counsel of its
own choosing; provided, however, that the indemnifying party will be entitled to
control the defense unless the indemnified party has relieved the indemnifying
party in writing from liability with respect to the particular matter. The
indemnified party shall reasonably cooperate with the indemnifying party’s
requests, and at the indemnifying party’s expenses (including, but not limited
to, indemnifying party’s paying or reimbursing the indemnified party’s
reasonable attorneys’ fees and investigation expenses), concerning the defense
of the claim for Losses. The indemnifying party shall include the indemnified
party in any settlement discussions.

 

(c)    Failure to Defend. If the indemnifying party does not timely defend,
contest or otherwise protect against a claim for Losses after receipt of the
required notice, the indemnified party will have the right, but not the
obligation, to defend, contest or otherwise protect against same, make any
compromise or settlement therefore, and record the entire cost therefore from
the indemnifying party, including, without limitation, reasonable attorneys’
fees, disbursements and all amounts paid as a result of such suit, action,
investigation and Losses.

 

Article XI 

MISCELLANEOUS

 

11.1.        Rules of Construction. All exhibits and schedules attached hereto
shall be deemed incorporated herein as if set forth in full herein and, unless
otherwise defined therein, all terms used in any exhibit or schedule shall have
the meaning ascribed to such term in this Agreement. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The words “hereof,” “herein” “hereby” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. Unless otherwise
expressly provided herein, any agreement, plan, instrument or statute defined or
referred to herein or in any agreement or instrument that is referred to herein
means such agreement, plan, instrument or statute as from time to time amended,
modified or supplemented, including (in the case of agreements or instruments)
by waiver or consent and (in the case of statutes) by succession of comparable
successor statutes and references to all attachments thereto and instruments
incorporated therein.

 

11.2.        Disclosures and Announcements. Both the timing and the content of
all disclosure to third parties and public announcements concerning the
transactions provided for in this Agreement by either Seller or Buyer shall be
subject to the approval of the other in all essential respects, except that
Seller’s approval shall not be required as to any statements and other
information which Buyer may submit to the SEC or that Buyer may be required to
make pursuant to any rule or regulation of the SEC or otherwise required by law.

 



 



Initials __________12Initials __________

 

 

11.3.        Assignment; Parties in Interest.

 

(a)    Assignment. Except as expressly provided herein, the rights and
obligations of a party hereunder may not be assigned, transferred or encumbered
without the prior written consent of both parties.

 

(b)   Parties in Interest. This Agreement shall be binding upon, inure to the
benefit of, and be enforceable by the respective successors and permitted
assigns of the parties hereto. Nothing contained herein shall be deemed to
confer upon any other person any right or remedy under or by reason of this
Agreement.

 

11.4.        Governing Law. This Agreement shall be construed and interpreted
according to the internal laws of the State of California, without regard to
principles of conflict of laws. The parties hereby stipulate that any action or
other legal proceeding arising under or in connection with this Agreement may be
commenced and prosecuted in its entirety in the federal or state courts located
in the Central District of the State of California. Each party hereby submits to
the personal jurisdiction thereof, and the parties agree not to raise the
objection that such courts are not a convenient forum. Process and pleadings
mailed to a party at the address provided in the notice section herein shall be
deemed properly served and accepted for all purposes. The parties hereto waive
the right to trial by jury in any proceeding hereunder.

 

11.5.        Notice. All notices, requests, demands and other communications
hereunder shall be given in writing and shall be: (a) personally delivered; (b)
sent by telecopier, facsimile transmission, electronic mail or other electronic
means of transmitting written documents; or (c) sent to the parties at their
respective addresses indicated herein by registered or certified U.S. mail,
return receipt requested and postage prepaid, or by private overnight mail
courier service. The respective addresses to be used for all such notices,
demands or requests are as follows:

 

(a)    If to Buyer, to:

 

AmbiCom Holdings, Inc.

500 Alder Drive

Milpitas, California 95035

Fax: [●]

Attention: CEO

 

or to such other person or address as Buyer shall furnish to Seller in writing.

 

With a copy to (which shall not constitute notice):

 

Kane Kessler, P.C.

1350 Avenue of the Americas, 26th Floor

New York, NY 10019

Fax: (212) 245-3009

Attn.: Peter Campitiello, Esq.

 



Initials __________13Initials __________

 

 

(b)   If to Seller, to:

 

Veloxum Corporation

5 Erba Lane, Suite G

Scotts Valley, California 95066

Fax: (831) 252-1685

Attention: Kevin Cornell, CEO

 

or to such other person or address as Seller shall furnish to Buyer in writing.

 

If personally delivered, such communication shall be deemed delivered upon
actual receipt; if electronically transmitted (other than by electronic mail)
pursuant to this paragraph, such communication shall be deemed delivered the
next business day after transmission (and sender shall bear the burden of proof
of delivery); if sent to an e-mail address, such communication shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is sent after 5:00 p.m. (San Fransisco time), such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient; if sent by overnight courier pursuant
to this paragraph, such communication shall be deemed delivered upon receipt;
and if sent by U.S. mail pursuant to this paragraph, such communication shall be
deemed delivered as of the date of delivery indicated on the receipt issued by
the relevant postal service, or, if the addressee fails or refuses to accept
delivery, as of the date of such failure or refusal. Any party to this Agreement
may change its address for the purposes of this Agreement by giving notice
thereof in accordance with this Section.

 

11.6.        Expenses. Each of the parties hereto shall bear their own
respective expenses and the expenses of its counsel and other agents in
connection with the transactions contemplated hereby.

 

11.7.        Attorneys’ Fees. The parties agree that the prevailing party in any
action brought with respect to or to enforce any right or remedy under this
Agreement shall be entitled to recover from the other party or parties all
reasonable costs and expenses of any nature whatsoever incurred by the
prevailing party in connection with such action, including, without limitation,
attorneys’ fees, expenses and prejudgment interest.

 

11.8.        Entire Agreement; Enforceability. This Agreement, including all the
exhibits and schedules, ancillary agreements and any other instruments to be
executed and delivered by the parties hereto (collectively, the “Transaction
Documents”): (a) constitutes the entire agreement among the parties with respect
to the transactions contemplated herein and supersedes all prior agreements and
understandings, both written and oral, among the parties, with respect to the
subject matter hereof and thereof, and (b) shall be binding upon, and is solely
for the benefit of, each party hereto and nothing in this Agreement is intended
to confer upon any third party any rights or remedy of any nature whatsoever
hereunder or by reason of this Agreement or any of the Transaction Documents.

 

11.9.        Severability. Any term or provision of this Agreement which is
invalid, illegal or unenforceable in any jurisdiction shall, as to that
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without rendering invalid, illegal or unenforceable the
remaining terms and provisions of this Agreement or affecting the validity or
enforceability of any of the terms or provisions of this Agreement in any other
jurisdiction. If any provision of this Agreement is so broad as to be
unenforceable, the provision shall be interpreted to be only so broad as is
enforceable.

 



Initials __________14Initials __________

 

 

11.10.    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement shall
become effective when one or more counterparts have been signed by each of the
parties and delivered (by facsimile or otherwise) to the other parties, it being
understood that all parties need not sign the same counterpart. Any counterpart
or other signature delivered by facsimile shall be deemed for all purposes as
constituting good and valid execution and delivery of this Agreement by a party.

 

11.11.    Interpretation. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Section, subsection, preamble, recital and
party references are to this Agreement unless otherwise stated. No party or its
counsel shall be deemed the drafter of this Agreement for purposes of construing
its provisions, and all language in all parts of this Agreement shall be
construed in accordance with its fair meaning, and not strictly for or against
any party. The parties waive any rule of law or judicial precedent that provides
that contractual ambiguities are to be construed against the party who shall
have drafted the contractual provision in question.

 

[-Signatures to Asset Purchase Agreement on Next Page-]

 

Initials __________15Initials __________

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.

 

 



      BUYER:                   AmbiCom Holdings, Inc.                          
    By: /s/           Name: John Hwang           Title: Chief Executive Officer
                                SELLER:                   Veloxum Corp.        
                      By: /s/           Name: Kevin Cornell           Title:
Chief Executive Officer                     THE SHAREHOLDERS                    
                          /s/____________________                KEVIN CORNELL  
                                            /s/______________________          
MICHAEL LAZAR                              

 

 

 

Signature Page to Asset Purchase Agreement



 

Initials __________16Initials __________

 

INDEX

 

 

Exhibits

 

Exhibit No.   Description       1   Form of Lock-Up Agreement       2  
Intentionally Omitted       3   Form of Bill of Sale       4   Form of
Assignment and Assumption Agreement       5   Intentionally Omitted       6  
2012 and 2013 unudited Financial Statements                              

 

Schedules

 

Schedule No.   Description       1.1   List of Assets       4.5   Compliance
with Applicable Laws; Permits and Licenses       4.10   Litigation       4.12  
Contracts       4.14(a)   Taxes       4.15   Proprietary Rights                
              4.18   Real Estate       4.20   Customers            

 

Initials __________17Initials __________

 

EXHIBIT 1

 

FORM OF LOCK UP AGREEMENT

 

See attached.

Page 1

 



 

EXHIBIT 3

 

Bill of Sale

 

KNOW ALL MEN BY THESE PRESENTS, that Veloxum, a California corporation
(“Seller”), for good and valuable consideration, the receipt of which is hereby
acknowledged, effective as of the date set forth below, hereby irrevocably
grants, conveys, transfers and assigns unto AmbiCom Holdings, Inc., a Nevada
corporation (“Buyer”), its successors and assigns, all of its right, title and
interest in and to the Assets (as defined in that certain Asset Purchase
Agreement entered into by and among Seller and Buyer dated as of
_______________, 2014 (the “Agreement”), and more fully set forth on Schedule
1.1 attached hereto (the “Assets”);

 

TO HAVE AND TO HOLD the same unto Buyer, its successors or assigns, forever, and
Seller does hereby covenant and agree that it will from time to time, if
requested by Buyer, its successors and assigns, execute, acknowledge and
deliver, or will cause to be done, executed and delivered to Buyer or its
successors or assigns, such and all further acts, transfers, assignments, deeds,
powers and assurances of title, and additional papers and instruments, and to
cause to be done all acts or things as often as may be proper or necessary for
better assuring, conveying, transferring and assigning all of the Assets hereby
conveyed, transferred or assigned, and effectively to carry out the intent
hereof, and to vest in the entire right, title and interest of Seller in and to
all of the said Assets.

 

IN WITNESS WHEREOF, the parties have executed this instrument as of March ___,
2014.

 



      BUYER:                   AmbiCom Holdings, Inc.                          
    By:             Name: John Hwang           Title: Chief Executive Officer  
                              SELLER:                   Veloxum Corp.          
                    By:             Name: Kevin Cornell           Title: Chief
Executive Officer                              

 

 

 

 

 

 

Page 2

